         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 1 of 7




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   JAMES G. TOUHEY, JR.
     Director, Torts Branch
 3
     PHILIP D. MACWILLIAMS
 4   D.C. Bar No. 482883
     Trial Attorney
 5   IRINA M. MAJUMDAR
 6   D.C. Bar No. 252757
     Trial Attorney
 7   E-mail: phil.macwilliams@usdoj.gov
     U.S. Department of Justice
 8
     Civil Division, Torts Branch
 9   Benjamin Franklin Station, P.O. Box 888
     Washington, DC 20044
10   Telephone: (202) 616-4285
11   Facsimile: (202) 616-5200
     Attorneys for the United States of America
12
13                          IN THE UNITED STATES DISTRICT COURT
14                               FOR THE DISTRICT OF ARIZONA

15
     C.M., on her own behalf and on behalf of            No. 2:19-CV-05217-SRB
16   her minor child, B.M.; L.G., on her own
17   behalf and on behalf of her minor child,
     B.G.; M.R., on her own behalf and on
18   behalf of her minor child, J.R.; O.A., on her
     own behalf and on behalf of her minor
19
     child, L.A.; and V.C., on her own behalf
20   and on behalf of her minor child, G.A.,

21                 Plaintiffs,
22          v.
23   United States of America,
24                 Defendant.
25
26
27
28
                                                     1
         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 2 of 7




 1   A.P.F. on his own behalf and on behalf of                 No. 2:20-CV-00065-SRB
     his minor child, O.B.; J.V.S., on his own
 2   behalf and on behalf of his minor child
     H.Y.; J.D.G. on his own behalf and on
 3   behalf of his minor child, M.G.; H.P.M. on
     his own behalf and on behalf of his minor
 4   child, A.D.; M.C.L. on his own behalf and
     on behalf of his minor child, A.J.; and
 5   R.Z.G. on his own half and on behalf of his
     minor child, B.P.,
 6
 7                  Plaintiffs,
 8          v.
 9   United States of America,
10                   Defendant.
11
12
                            DECLARATION OF STUART F. DELERY
13
            I, Stuart F. Delery, do hereby state and declare as follows:
14
            1.      I am a Deputy Counsel to the President. I have held this position since January
15
     20, 2021. As Deputy Counsel to the President, my responsibilities include, among other
16
     things, providing legal advice to the President and other White House officials, including
17
     on matters involving the invocation of the presidential communications privilege. From
18
     2009-2016, I served in senior positions at the Department of Justice, including as the
19   Assistant Attorney General for the Civil Division and as the Acting Associate Attorney
20   General of the United States, the third-ranking position at the Department. In these roles, I
21   advised on, and supervised litigation concerning, assertion of Executive Branch privileges,
22   including the presidential communications privilege.
23          2.      I base this declaration on my personal knowledge and information made
24   available to me in the performance of my official duties. I do not have personal knowledge
25   of the events that gave rise to this litigation.
26          3.      I am aware that documents produced in these cases have been redacted on the
27   basis of one or more privileges, including the presidential communications privilege. I

28
                                                        2
         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 3 of 7




 1   understand that descriptions of these documents have been provided to Plaintiffs in a
 2   privilege log prepared by the government.
 3          4.     I hereby assert, on behalf of the Office of the President, the presidential
 4   communications privilege with respect to the documents, or portions thereof, identified in
 5   paragraphs 9 – 13 of this Declaration. I have personally reviewed the documents subject to
 6   this assertion. The Office of the President is not asserting the presidential communications

 7   privilege for any other documents previously withheld, in whole or in part, from the January

 8   15, 2021 production.

 9          5.     I understand that the government also is asserting other privileges, such as the

10   Department of Justice’s assertion of the deliberative process privilege, with respect to
     documents to be re-produced on April 9, 2021. The fact that my assertion is limited to the
11
     presidential communications privilege is in no way intended to suggest that the documents
12
     and information cited herein, or other documents, are not protected by other privileges.
13
            6.     As an institutional matter, White House advisors regularly meet or
14
     communicate with senior officials from the Department of Justice and other federal agencies
15
     in the course of their duties to assist the President in formation of Executive Branch policy,
16
     facilitate presidential decisionmaking, provide advice to the President, and implement the
17
     President’s decisions. These meetings and communications assist presidential advisors in
18
     conveying information and recommendations to the President, and in turn, assist in the
19
     President’s decisionmaking process. All Presidents rely on their advisors to analyze issues,
20
     solicit the advice of those with significant expertise in relevant areas, and consider various
21   options. This candid discourse among the President, his advisors, and agency officials is
22   necessary to ensure that the Executive Branch functions properly.
23          7.     Supreme Court and Ninth Circuit precedent, historical practice across
24   administrations of both parties, and the longstanding position of the Department of Justice’s
25   Office of Legal Counsel all confirm that the presidential communications privilege protects
26   documents involving the President or other senior White House officials that are prepared
27   in connection with presidential decisionmaking. Communications and documents created
28   during that process are appropriately protected by a constitutional privilege so that
                                              3
         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 4 of 7




 1   presidential advisors and the individuals from whom they solicit information and
 2   recommendations may provide candid advice and proposals, including those related to novel
 3   or controversial approaches to consequential issues. Without this protection, the President
 4   would be deprived of informed, frank, and valuable advice. Such a situation would impede
 5   the decisionmaking process of the President.
 6                                          Documents

 7         8.      On behalf of the Office of the President, I hereby assert the presidential

 8   communications privilege over nine unique documents, as well as duplicates or variants of

 9   those nine documents.     Accordingly, I am asserting the presidential communications

10   privilege over 60 total documents listed on the privilege log for the January 15, 2021
     production.
11
           9.      Documents Concerning a June 5, 2018 Principals Committee Call
12
           On June 5, 2018, the White House hosted a call with the members of President
13
     Trump’s Immigration Principals Committee.          A Principals Committee is a senior
14
     interagency forum for consideration of policy issues, typically attended by senior White
15
     House advisors, including Assistants to the President, and Cabinet secretaries from agencies
16
     with jurisdiction over the subject area under discussion. According to the document,
17
     attendees at this June 5, 2018 meeting included officials from the Department of Homeland
18
     Security and the Department of Justice, as well as White House advisors, including the
19
     Deputy Chief of Staff, the White House Counsel, and an Assistant to the President and
20
     Senior Advisor.
21         Documents CD-US-00015613A and CD-US-00016108A contain the e-mail thread
22   “Summary of Conclusions: Immigration Principals Call 6/5.” The document is a cover e-
23   mail circulating the draft Summary of Conclusions to meeting attendees. The redacted
24   portion of the document is an e-mail from the Secretary of the Department of Homeland
25   Security, Kirstjen Nielsen, commenting on the substance of what was discussed at the
26   meeting and requesting language be included in the Summary of Conclusions.
27         Documents CD-US-00015611A - 15612A, CD-US-00015616A - 15617A, CD-US-
28   00016103A - 16104A, CD-US-00016106A - 16107A, CD-US-00016110A – 16112A are
                                        4
         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 5 of 7




 1   versions of the document “Summary of Conclusions, Immigration Call.” On its face, this
 2   document reflects deliberations at the Principals Committee Meeting on June 5, 2018 and
 3   was drafted by White House employees and circulated to meeting attendees for review and
 4   comment.
 5         10.    Document Relating to a June 22, 2018 Principals Committee Meeting
 6         On June 22, 2018, the White House convened a meeting of its Immigration Principals

 7   Committee. The documents do not identify the attendees at the meeting, but the use of the

 8   term “Principals Committee” across administrations and in other documents in the January

 9   15, 2021 production indicates that this term refers to a meeting of senior presidential

10   advisors.
           Documents CD-US-00015183A and CD-US-00015332A are part of the e-mail
11
     thread “Draft Summary of Conclusions from Immigration PC.” The redacted portion of the
12
     document contains a quote from the draft Summary of Conclusions, which was circulated
13
     to meeting attendees for review and comment in an email from the White House Policy
14
     Coordinator, and signed by the White House’s Deputy Chief of Staff for Policy.
15
           Documents CD-US-00015767A and CD-US-00016301A are part of the e-mail
16
     thread “DRAFT Summary of Conclusions from Immigration PC.” The redacted portion of
17
     the document is an e-mail from the White House Policy Coordinator detailing requested
18
     edits to the draft Summary of Conclusions.
19
           Documents CD-US-00015185A, CD-US-00015334A, CD-US-00015758A, CD-US-
20
     00015769A – 15770A, CD-US-00016300A, and CD-US-00016303A – 16304A are
21   versions of the draft document “Summary of Conclusions Border Security Implementation
22   PC.” The document was created by White House staff and circulated to meeting attendees.
23   It memorializes outcome of deliberations at the Principals Committee.
24         11.    Documents Concerning a June 26, 2018 Principals Committee Meeting
25         On June 26, 2018, the White House convened an Immigration Principals Committee
26   Meeting.
27         Documents     CD-US-00015191A          –   15192A,   CD-US-00015194A,      CD-US-
28   00015340A – 15341A, CD-US-00015343A, CD-US-00015790A, and CD-US-00016346A
                                         5
         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 6 of 7




 1   are versions of the document entitled “Immigration Principals Meeting.” This document
 2   was prepared by White House staff and was circulated to attendees prior to the Principals
 3   Committee Meeting. It is a draft substantive agenda setting forth the topics that will be
 4   discussed during the Principals’ meeting and outlines various immigration action proposals
 5   for consideration by senior presidential advisors. The first page of the draft agenda has been
 6   redacted. Redactions for the presidential communications privilege appear on a portion of

 7   the document.

 8          Documents     CD-US-00015196A, CD-US-00015197A, CD-US-00015198A                      –

 9   15199A, CD-US-00015200A – 15201A, CD-US-00015202A – 15203A, CD-US-

10   00015204A – 15205A, CD-US-00015206A – 15207A, CD-US-00015208A – 15210A, CD-
     US-00015211A – 15213A, CD-US-00015214A – 15216A, CD-US-00015345A – 15347A,
11
     CD-US-00015348A – 15350A, CD-US-00015351A – 15353A, CD-US-00015354A –
12
     15355A, CD-US-00015356A – 15357A, CD-US-00015358A – 15359A, CD-US-
13
     00015360A, CD-US-00015361A, CD-US-00015362A – 15363A, CD-US-00015364A –
14
     15365A, CD-US-00015792A, CD-US-00015798A – 15800A, CD-US-00015801A –
15
     15802A, CD-US-00016348A, CD-US-00016349A – 163351A, CD-US-00016352A –
16
     16354A, CD-US-00016355A – 16356A, and CD-US-00016357A – 16358A contain the e-
17
     mail thread “Summary of Conclusions: Immigration PC 6.26.” The redacted portions of the
18
     e-mail thread memorialize portions of what was discussed at the Principal Committee’s
19
     meeting.
20
            12.    Documents Referencing Topics from a Principals Committee Meeting
21   Summary of Conclusions
22          Documents CD-US-00015151A, CD-US-00015304A, CD-US-00015705A, CD-US-
23   00015737A, CD-US-00016240A, CD-US-00016249A, CD-US-00016251A, CD-US-
24   00016271A are part of an e-mail thread, “Agenda for 4:30 PM.” The redacted portion of
25   the e-mail references specific topics that were discussed in a Summary of Conclusions
26   document from an earlier Principals Committee Meeting.
27          13.         Documents Referencing a Meeting with the President
28
                                                  6
         Case 2:19-cv-05217-SRB Document 99-5 Filed 04/09/21 Page 7 of 7




 1         Document CD-US-00014915A is an internal e-mail thread among Department of
 2   Justice officials, including the now-former Deputy Attorney General, Rod Rosenstein,
 3   “APA (Internal): Meeting with the Chief of Staff.” The three redacted lines of the e-mail
 4   thread reference a meeting with President Trump and the subjects that will be discussed at
 5   that meeting as well as at a second White House meeting.
 6         14. Each of the documents cited in paragraphs 9 – 13 herein reflects or contains

 7   communications with close presidential advisors for the purpose of presidential

 8   decisionmaking. Thus they were central to the presidential decisionmaking process that the

 9   presidential communications privilege was intended to protect from disclosure.

10
           I declare under penalty of perjury that the foregoing is true and correct to the best of
11
     my knowledge and belief.
12
13
14                        STUART DELERY DELERY
                                                      Digitally signed by STUART

                          ________________________________________
                                               Date: 2021.04.09 17:49:53 -04'00'
15                                        Stuart F. Delery
16                                  Deputy White House Counsel

17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
